PER CURIAM.
This is an appeal of an order summarily denying a motion under Florida Rule of Criminal Procedure 3.800(a). This Court must reverse any order summarily denied unless the postconviction Record conclusively establishes that the appellant is not entitled to relief. See Fla. R.App. P. 9.141(b)(2)(A).
Because the Record before us fails to make the required showing, we reverse the order on appeal and remand for an eviden-tiary hearing, or for the attachment of Record excerpts conclusively showing that the appellant is not entitled to relief. See Fla. R.App. P. 9.141(b)(2)(D).
Reversed and remanded for further proceedings.